DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority Information
The Application Data Sheet (ADS) and the first page of the written description provide the incorrect filing date for provisional application 63/016,335.  The correct filing date for this provisional application is 28 April 2020.  The applicant is required to filed a corrected ADS as well as amend the written description in order to correct this error.
Prior Art
The following is a list of the prior art relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2009/0255535
Kanzer

Claim Rejections - 35 USC § 112
The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "rapid" in claim 1 is a relative term which renders the claim indefinite. The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzer.
With regard to claim 1 Kanzer discloses a testing mechanism for detecting viral pathogens including those that can cause Severe Acute Respiratory Syndrome (SARS).  In particular Kanzer discloses the testing mechanism can include a facemask.  The facemask can include a filter material that will capture exhaled breath particles ("The mask would also contain, however, material suitable for the collection and entrapment of biologic or other samples exhaled through or around such collection strip or port").  The masks/collection strip can container a reagent ("Such masks may contain a reactive biologic or other agent that may be visible to the naked eye...").  See paragraph 98.  Therefore, Kanzer clearly implies the mask/collection strip that provides a positive test for respiratory viral pathogens is indicated when the binding adsorptive reagent reacts and a negative test for respiratory viral pathogens is indicated when the binding adsorptive reagent does not react.  See also claim 31 ("a liquid necessary for a migration immunoassay is collected from vapor exhaled by a wearer of the mask via a collection device located inside the mask"), claim 34 ("wherein the migration immunoassay migrates from an interior of the mask to the exterior of the mask for immediate observation or collection without the need to remove or disrupt the protective function of the mask"), and claim 47 ("wherein the diagnostic device is a biosampling material which comprises essentially the entire body of the filtering face mask").  
With regard to claim 4 Kanzer teaches that the filtering material has multiple layers that include at least the collection strip and the mask material.
With regard to claims 7 and 16 the viral particles detected by Kanzer include RNA.
With regard to claims 8 and 17 Kanzer's facemask can cover the mouth and nose of the user.
With regard to claim 10 Kanzer's facemask and collection strip are capable of being packaged in porous polymeric membrane polyethylene.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzer.
Kanzer teaches the claimed testing mechanism, but does not expressly mention the quantity of reagent used for detecting the pathogen.  However, one of ordinary skill would choose a desired reagent quantity sufficient for accurately detecting the viral load in the user.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kanzer in order to do user a desired quantity of a reagent; e.g., greater than or equal to 0.2 mL for the predicable benefit of ensuring that the mask/collection strip can be used to accurately detect/indicate the presence of a viral pathogen exhaled by the user.
Allowable Subject Matter
Claims 5, 6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, including prior art made of-record and not expressly cited in this action teach the use of reagents to detect viral pathogens.  These reagents can be incorporated into facemasks.  The prior art further teach that known reagents include heparin sulfate/heparin sepharose are known to bind to viral pathogens including the COVID virus.  The prior art do not appear to teach packaging the known reagents into a porous, sealed package that is part of a filter material that captures exhaled breath of a user.
Additional Prior Art
The prior art made of record and not currently relied upon are considered pertinent to applicant's disclosure.
Chinese Patent Application Publication 111264937 to Fu et al. teach a testing mechanism for detecting viral pathogens including SARS-CoV-2; i.e., the COVID virus.  The testing mechanism has inner and outer layers (reference items 4 and 5).  Between these two layers is a fixing layer (reference item 6) coupled to a test paper (reference item 7).  The fixing layer will absorb viral particles.  See paragraph 28.  Such particles will also be transferred to the test paper.  The test paper will indicate the presence of the viral particles via a color change.  

    PNG
    media_image1.png
    638
    688
    media_image1.png
    Greyscale
United States Patent Application Publication 2008/0264259 to Leung teaches a filtering article (reference item 10) capable of being used for sampling respiratory droplets where the article comprises an adsorption material (reference item 60).  The adsorption material can be silica gel particles.  Leung states that the adsorption material "may physically attract and adsorb particles and volatile organic compounds (VOCs) from a fluid stream to the surface of the adsorption particle, as depicted in FIG. 4. This attraction may involve electrostatic or chemical interaction."  The filtering article "may be used in healthcare applications including filter facemasks, respirator filters and ward filtrations, cabin filtration in automobiles, trains, and airplanes, as well as in household applications such as vacuum filters, and in industrial applications such as air circulation filters."  Leung does not expressly state that the adsorption material can trap viral particles.  However, United States Patent Application Publication 2022/0061823 to Berger et al.1 teach that silica gel has the property of trapping viral particles including SARS-CoV-2 (COVID). 
United States Patent Application Publication 2021/0321903 to Daniels2 teach that it is known to have a filter/facemask with a functionalized area for capturing and subsequently indicate the presence of viral pathogens including COVID that have been exhaled by a user. 
United Kingdom Patent Application Publication GB 2339904 to Hood discloses that it is known to have a membrane impregnated with various reagents that can be used to visually indicate the presence of viral pathogens.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1	Berger et al. is cited in accordance with MPEP § 2131.01(III) to show that Leung's silica gel will inherently trap viral particles.
        2	Daniels claims priority to provisional application 63/012,247 filed on 19 April 2020.  This provisional application provides support for the facemask with the viral pathogen capturing/indicating feature.